DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 6/24/2021.

FOR THE CLAIMS:

Claim 8. (Currently Twice-Amended) An image reading apparatus comprising:
a reading unit configured to read an image of a document placed on a platen while moving along the document, the reading unit comprising a light source and image sensor, the light source being configured to radiate light onto the document through the platen, the image sensor being configured to receive light radiated from the light source and reflected on the document and convert the received light into image data;
a body configured to accommodate the reading unit therein, the body comprising a bottom surface and a side surface configured to extend perpendicularly to the bottom surface;
a control unit configured to control the reading unit; and
a flexible flat cable comprising image data transmitting wires configured to transmit the image data from the reading unit to the control unit,
wherein the flexible flat cable is divided into a first region and a second region by a slit, the first region and the second region being at least partially overlapped with each other in an overlapping portion of the flexible flat cable when viewed in a thickness direction of the flexible flat cable, and the overlapping portion of the flexible flat cable is arranged along the side surface in the body, and changes its position with movement of the reading unit without being in contact with the bottom surface of the body, and
wherein the image data transmitting wires are provided on the first region and are not provided on the second region.

Claim 21 is cancelled.

Allowable Subject Matter
Claims 8-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 8:
The prior art does not teach or suggest an image reading apparatus having a flexible flat cable comprising image transmitting wires that transmit image data from a 
Regarding claim 9-11 & 13-20, these claims are allowed based on their dependence on the allowable independent claim 8 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

 	English Translation JP2013-206826 discloses a flexible flat cable and image reading device.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.